Filed 4/30/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 64







Darrell W. Clifford, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20080248







Appeal from the District Court of Rolette County, Northeast Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow (on brief), 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-2155, for petitioner and appellant.



Mary Kathleen O’Donnell (on brief), State’s Attorney, P.O. Box 1079, Rolla, ND 58367-1079, for respondent and appellee.

Clifford v. State

No. 20080248



Per Curiam.

[¶1]	Darrell Clifford, formerly known as Darrell Red Paint, appeals from the district court’s order denying his application for post-conviction relief.  The district court dismissed Clifford’s application for post-conviction relief finding his application was “without any legal or factual basis.”

[¶2]
	Clifford’s application for post-conviction relief represents a misuse of process under N.D.C.C. § 29-32.1-12.  
See
 
Steen v. State
, 2007 ND 123, ¶ 13, 736 N.W.2d 457 (holding a misuse of process occurs if an applicant for post-conviction relief “presents a claim for relief which the applicant inexcusably failed to raise either in  . . . [prior proceedings], or if the applicant files multiple applications containing a claim so lacking in factual support or legal basis as to be frivolous”).  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom